Citation Nr: 1447395	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an initial compensable disability rating for status post plantar fasciotomy of the left foot with arthritis prior to November 3, 2010, and a disability rating in excess of 10 percent since.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1985 until retiring in October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for status post plantar fasciotomy of the left foot with arthritis, and assigned a noncompensable disability rating, effective November 1, 2005.  The RO in Nashville, Tennessee currently holds jurisdiction over this claim.

In a May 2008 rating decision, the RO continued a noncompensable disability rating for status post plantar fasciotomy of the left foot with arthritis.

In January 2010, the Veteran provided testimony before the Board limited to the issue as to whether she had filed a timely substantive appeal with regard to the initial rating issue listed on the title page.  A Board decision in February 2012 ultimately decided that the Veteran had timely appealed her initial rating claim.  At that time, the case was remanded to accommodate the Veteran's request for a Travel Board hearing regarding the merits of her claim.

In a March 2011 rating decision, the RO increased the Veteran's disability rating for status post plantar fasciotomy of the left foot with arthritis to 10 percent, effective November 3, 2010. 

In March 2012, the Veteran testified before the undersigned Veterans Law Judge regarding the merits of her claim.  A copy of the hearing transcript is associated with the claims folder.  As the prior Board hearing did not involve any testimony regarding the merits of the claim, the claim may be decided by a single VLJ.  38 U.S.C.A. § 7102.  There is no need for an additional hearing before another VLJ.  See generally Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In July 2012, September 2013, and February 2014, the Board remanded this case for further examination.  This development has now been completed and the issue on appeal is ready for review.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  Prior to November 3, 2010, the Veteran's status post plantar fasciotomy of the left foot with arthritis has been manifested by no more than mild symptomatology.

2.  Since November 3, 2010, the Veteran's status post plantar fasciotomy of the left foot with arthritis has been manifested by no more than moderate symptomatology.

3.  The competent and probative medical evidence of record does not show that the Veteran's service-connected status post plantar fasciotomy of the left foot with arthritis is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2010, the criteria for a compensable disability rating for status post plantar fasciotomy of the left foot with arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 5284 (2013).

2.  Since November 3, 2010, the criteria for an increased disability rating in excess of 10 percent for status post plantar fasciotomy of the left foot with arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 5284 (2013).

3.  Application of the extra-schedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection for her claimed disability noted above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to her claim for benefits, such as obtaining service, private, and VA treatment records and providing the Veteran with VA examinations in September 2005, May 2008, May 2010, November 2010, August 2012, January 2013, October 2013, April 2014, May 2014, and August 2014.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As previously discussed, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge at a hearing in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the severity of her left foot plantar fasciotomy symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Initial Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including her VA treatment records, private treatment records, VA examination reports, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for status post plantar fasciotomy of the left foot with arthritis.  

The Veteran was initially granted service connection and assigned a noncompensable disability rating for status post plantar fasciotomy of the left foot with arthritis, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5284 (2013).  Subsequently, the Veteran's disability rating for status post plantar fasciotomy of the left foot with arthritis was increased to 10 percent.  

Under Diagnostic Code 5284, foot injuries will be rated as 10 percent disabling when moderate, 20 percent disabling when moderately severe, or 30 percent disabling when severe.  38 C.F.R. § 4.71a, DC 5284.  Additionally, a Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot will be rated at 40 percent disabling.  38 C.F.R. § 4.71a.

A. A Compensable Rating prior to November 3, 2010

In determining whether the Veteran is entitled to a compensable disability rating  prior to November 3, 2010, the Board has reviewed VA outpatient treatment records and the September 2005, May 2008, and May 2010 VA examination reports.  Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating prior to November 3, 2010 for her status post plantar fasciotomy of the left foot with arthritis.

Prior to the date of the appeals period, in May 2005, an instep plantar fasciotomy was performed on the Veteran to alleviate her left foot hammertoe condition.

VA treatment records show that the Veteran reported pain, numbness, and burning in her feet.  She had custom shoes and orthotics, but she hardly wore them because they made her foot pain worse.  

The Veteran was afforded a VA examination in September 2005.  The Veteran reported that she had foot pain at rest, and weakness and stiffness while standing or walking.  The examiner noted that the Veteran had left foot clipped nerve surgery in 2005, without residuals after the surgery.  He also stated that there was no functional impairment resulting from the above condition.  Examination of the Veteran's feet did not reveal any signs of abnormal weight bearing.  Additionally, the examiner noted that her gait was within normal limits, she did not require an assistive device for ambulation, and pes planus was not present.  The examiner noted that the Veteran had left foot tenderness and limitations with standing and walking; the limitations included chronic pain and numbness in the left second, third, and fourth toes.  She did not require any type of support with her shoes.  The examiner stated that gross examination of all the other joints and muscles were within normal limits. 

The examiner also discussed the Veteran's left foot x-rays.  The left foot nonweight bearing x-ray findings were abnormal; findings showed that the fifth PIP joint had been resected.  There was no other abnormality noted.  Further, the examiner noted that the weight bearing x-rays of the left foot were abnormal; findings showed resection of the fifth PIP joint and mild degenerative change between the base of the third metatarsal and the lateral cuneiform. 

The examiner diagnosed the Veteran with resection of the proximal phalanx of the fifth toe bilaterally and left foot arthritis between the base of the third metatarsal and the lateral curieiform.  The objective factors of the postoperative changes were noted in the toes bilaterally; there was no evidence of ongoing chronic inflammation or instability.  The Veteran presented with multiple complaints of diffuse chronic pain.  The examiner stated that physical examination findings were very limited; joints exhibited essentially full range of motion, and there was no erythema or discernible inflammatory process.

The Veteran was afforded another VA examination in May 2008.  The examiner noted that the Veteran had plantar fasciotomy of her left foot in 2005.  The Veteran reported ten out of ten pain in her feet, especially at the end of the day.  Flare-ups of her foot pain were related to prolonged standing or walking.  The Veteran reported that numbness and pain were mostly worse at the end of the day.  She could walk 15 minutes or one to two blocks.  She wore orthotic inserts occasionally, which she did not feel helped.  The examiner noted that her condition did not affect her activities of daily living.  However, the examiner stated that it did affect her job as an Administrative Assistant and a cashier, especially after she was on her feet for prolonged periods of time.

Examination of her left foot showed her to have well healed scars over her third web space.  She had well healed scars over her toes from her previous hammertoes surgeries.  She had decreased sensation on her lateral three digits of her feet.  The examiner noted that there was no evidence of abnormal weight bearing of her feet. The examiner diagnosed the Veteran with status post plantar fasciotomy of the left foot, without evidence of arthritis.  The examiner stated that there was mild pain with range of motion testing of the bilateral feet.  It was conceivable that pain could further limit function as described particularly after being on her feet all day.  The examiner concluded that it was not feasible, however, to attempt to express any of this in terms of additional limitation of motion, as these matters could not be determined with any degree of medical certainty.

In January 2010 VA treatment record, the Veteran reported that her ability to perform activities of daily living were sometimes limited secondary to complaints of pain with weight bearing, decreased range of motion, stiffness, and swelling.  She reported pain in the plantar aspects of forefront of her feet.  

Subsequently, the Veteran was afforded another VA examination in May 2010.  On evaluation of the left foot, the examiner noted that the Veteran had multiple well-healed forefoot surgical incisions.  She had a second hammertoe deformity with a dorsal callus over the DIP joint.  Her tendo-Achilles-calcaneus angle was neutral on weight bearing. The examiner noted that on off-loading, the Veteran had a mobile painless hind food, which was passively correctable.  The examiner diagnosed the Veteran with status post multiple forefoot procedures.  To address the DeLuca provisions, the examiner noted that there was pain on testing of the bilateral feet.  It was conceivable that the pain could further limit function as described, particularly after weight bearing during the day.  The examiner concluded that it was not feasible, however, to attempt to address any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent prior to November 3, 2010.  Although the Veteran reports worsening of her symptoms, it would not constitute an increase in the rating of her status post plantar fasciotomy of the left foot with arthritis.  Even at their most severe, the Board finds that the Veteran's status post plantar fasciotomy of the left foot with arthritis symptoms have been mild, and not risen to the level contemplated by a 10 percent disability rating under DC 5284: moderate foot injury.  38 C.F.R. § 4.71a, DC 5284.  

At no time since the date of service connection has the Veteran's status post plantar fasciotomy of the left foot with arthritis been found to display a moderate foot injury.  38 C.F.R. § 4.71a, DC 5284.  The September 2005 VA examiner noted that the Veteran had left foot clipped nerve surgery in 2005, without any residuals after the surgery.  Additionally, while the Veteran reported left foot tenderness and limitations with standing and walking, the examiner noted that there was no functional impairment resulting from the left foot clipped nerve surgery or any signs of abnormal weight bearing.  Furthermore, her gait was within normal limits, she did not require an assistive device for ambulation, and pes planus was not present.  Additionally, the September 2005 examiner stated that gross examination of all the other joints and muscles were within normal limits.  Most significantly, the examiner concluded that physical examination findings were very limited; joints exhibited essentially full range of motion, and there was no erythema or discernible inflammatory process.  Additionally, the May 2008 VA examiner noted that there was mild pain with range of motion testing of the bilateral feet.  While the examiner noted that her condition could affect her job, especially after she was on her feet for prolonged periods of time, it did not affect her activities of daily living.  Furthermore, the May 2010 examiner noted that on off-loading, the Veteran had a mobile painless hind food, which was passively correctable.  Therefore, VA treatment records and examination reports appear to show that the Veteran's left foot symptomatology were mild, and were void of any documentation of the Veteran's status post plantar fasciotomy of the left foot with arthritis displaying a moderate foot injury. 

The Veteran's main argument is that she should be compensated at a higher rating status post plantar fasciotomy of the left foot with arthritis prior to November 3, 2010.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes her overall level of disability more nearly approximates that consistent with a noncompensable disability rating.  The findings in the September 2005, May 2008, and May 2010 VA examination reports and VA outpatient treatment records support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a compensable disability rating for status post plantar fasciotomy of the left foot with arthritis prior to November 3, 2010, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

B. A Rating Higher than 10 percent since November 3, 2010

In determining whether the Veteran is entitled to a rating in excess of 10 percent since November 3, 2010, the Board has reviewed VA outpatient treatment records and the November 2010, August 2012, April 2014, May 2014, and August 2014 VA examination reports.  Based on the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent since November 3, 2010 for her status post plantar fasciotomy of the left foot with arthritis.

Turning to the evidence of record, the Veteran was afforded a VA examination in November 2010.  The Veteran reported bilateral distal forefoot pain.  The examiner noted that the Veteran had a plantar fasciotomy releases bilaterally.  Since then, her symptoms had now worsened.  She has pain essentially in the same place, which was the distal plantar surface just over the lesser toe proximally.  Additionally, she had some numbness in this area as well.  Both feet had the same symptoms, but the left seemed to be worse than the right.  The Veteran reported that  stretching her toes into full extension seemed to relieve pressure and pain and, thus, she actually preferred having a shoe with a lift in it.  The Veteran reported flare-ups from walking and flat shoes.  She reported that when it was bad, it could be a ten out of ten pain.  She did use an elastic type brace around her mid-foot, which provided some relief.  She could only walk about 30 minutes or a half a mile before she had to sit down.  Additionally, she took medications, NSAIDs, and narcotics, which only provided some mild relief.  The examiner noted that this did not affect her daily activities.  Additionally, she was employed in human resources and this did not seem to affect her job ability.

Upon examination of the left lower extremity, the examiner noted that her skin was intact.  There were no signs or symptoms of infection.  She did have a well-healed incision over the dorsal aspect between the third and fourth rays from her neuroma excision.  She also had a faint incision over her fifth toe.  The examiner could not  find an incision over her plantar fascia insertion.  She had some callosities over the second and third metatarsal heads, but this did not appear to be her area of pain.  Additionally,  the examiner noted that she had a second hammertoe deformity, which was contracted at the PIP joint.  She otherwise did not have notable clunk with the neuroma testing and the foot squeeze.  She appeared to be most tender distal to the metatarsal heads and more over the plantar surface over the proximal phalanx and perhaps at the distal aspect of the MTP joint.  Extension of her toes relieved pressure and pain.  The Veteran also reported some decreased sensation over the plantar distal aspect of her second, third, and fourth, which could represent changes from her neuroma excision.  The examiner stated that she had sensation intact to light touch throughout.  Additionally, on the hind foot there is no instability of her ankle.  With the knee at 90 degrees she has dorsiflexion 0 to 20 degrees, and plantar flexion 0 to 45 degrees.  With the knee at zero degrees full extension, she has dorsiflexion 0 to 20 degrees and plantar flexion 0 to 48 degrees.  She had negative Lachman's and anterior drawer and no lateral limb instability.  She has tib ant, gastroc, posterior tib, and peroneals all intact.  The examiner stated that she was noted to have a similar phalangeal (toe) abduction deformity, otherwise there was no hind foot deformity.

The examiner stated that the Veteran presented with persistent and worsening bilateral distal forefoot pain.  The examiner diagnosed the Veteran with metatarsalgia and hammertoe deformity bilaterally.  The examiner concluded that it was really difficult to assess if this was post-surgical problems versus her original problem as the Veteran had three different surgeries on both feet by a Podiatrist while she was in the service.

At the March 2012 hearing, the Veteran reported that she was getting pain injections to help with her plantar fasciitis.  

In the August 2012 VA examination report, the examiner diagnosed the Veteran with Morton's neuroma, metatarsalgia, and plantar fasciitis.  The examiner noted that the Veteran did not have hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bone.  However, the examiner failed to state whether the Veteran's plantar fasciitis was moderate, moderately sever, or severe.  The examiner noted that Veteran's foot condition impacted her ability to work because she was unable to perform activities that required prolonged standing and walking.  

The Veteran was afforded another foot VA examination in January 2013 to specifically discuss her hammertoe.  The Veteran was diagnosed with hammertoes and Morton's neuroma.  The Veteran's plantar fasciitis was not discussed at this examination.

The Veteran was afforded a VA foot examination in October 2013. The examiner noted diagnoses of Morton's neuroma, metatarsalgia, and hammer toes.  Additionally, the examiner noted that the Veteran had chronic plantar fasciitis which had been treated with partial plantar fasciotomy.  The VA examination report failed to discuss the severity of the Veteran's left foot, to include range of motion, and any current symptomatology of her status post plantar fasciotomy of the left foot with arthritis.  

The Veteran was afforded another VA examination in April 2014.  The examiner noted diagnoses Morton's neuroma and hammer toes.  Additionally, the examiner noted that the Veteran reported a left plantar fascia release.  The examiner noted that the Veteran complained of mostly pain and tingling consistent with peripheral neuropathy.  The examiner noted that upon examination, there were no scars visible in hind foot consistent with plantar fascia release.  The examiner stated that Veteran had several procedures on her bilateral feet to chase vague symptoms of pain in the feet without success.  The examiner concluded  that the Veteran currently endorsed pain consistent with peripheral neuropathy, with tingling at times up to ankles. Specifically, the examiner stated that the Veteran's current pain and problems were unlikely to be due to previous possible plantar fascia release.

A VA addendum medical opinion was obtained in May 2014.  The VA physician noted that he agreed with the previous exams from August 2012, January 2013, October 2013, and April 2014.  He noted that the Veteran's current symptoms were not consistent with any of the various foot procedures that she had over the years.  She had a history of Morton's neuroma excisions and plantar fasciotomy, and diagnoses of hammertoes, metatarsalgia, Morton's neuroma, and plantar fasciitis.  The physician stated that her current complaints centered around extremity pain and tingling that were consistent with peripheral neuropathy, not her above noted diagnoses or past surgeries.  Her foot complaints were moderate in severity and consistent with peripheral neuropathy.  There was no loss in use of the foot.  The physician stated that in regards to the Mitchell opinion, during a flare up of her foot complaints or with repetitive use over a period of time the Veteran's pain, weakness, fatigability, and incoordination would not significantly limit the functional ability of the joint.  However, with the same increased utilization and flare ups there would be increased pain.

The Veteran was afforded another VA examination in August 2014.  The examiner noted that the Veteran was service-connected for left foot plantar fasciotomy with arthritis.  The Veteran continued to have left foot difficulties, specifically numbness, burning, tingling, and cramping that started in the midfoot and radiated distally to the toes (all toes involved).  She reported that her symptoms were more significant at night.  After examining the Veteran, the examiner diagnosed her with moderate left foot peripheral neuropathy.  Additionally, the Veteran had tenderness to palpation distal to metatarsal heads plantarly and over healed incisions dorsally. The Veteran had no functional loss of the left lower extremity attributable to the claimed condition.  The examiner noted that the Veteran had scars located proximal to the third and fourth web space of the left foot, but that they were not painful or unstable; did not total an area equal to or greater than 29 square cm; and were not located on the head, face, or neck.  The examiner concluded that the Veteran's current symptoms of pain, burning, numbness, and cramping were not related to her previous plantar fasciotomy or arthritis, but rather the Veteran was exhibiting neuropathy.  The examiner noted that she was already undergoing treatment for her neuropathy, which was her main complaint and was currently taking gabapentin.  The examiner noted that with flare ups, the Veteran had increased pain and numbness.  There was no loss of range of motion with flare ups and they did not significantly limit function. 

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent since November 3, 2010.  Although the Veteran reports worsening of her symptoms, it would not constitute an increase in the rating of her status post plantar fasciotomy of the left foot with arthritis.  Even at their most severe, the Board finds that the Veteran's status post plantar fasciotomy of the left foot with arthritis symptoms have been no worse than the criteria contemplated by a 10 percent rating under DC 5284: moderate foot injury.  38 C.F.R. § 4.71a, DC 5284.  

The Board notes that the Veteran may be compensated only for a service-connected disability, and the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  The Board has obtained VA opinions to distinguish which of the Veteran's left foot symptomatology are related to her service-connected status post plantar fasciotomy of the left foot with arthritis, and which symptoms are related to non-service connected disabilities.

The November 2010 VA examiner noted that the Veteran's symptoms had worsened.  She had pain and numbness in the distal plantar surface just over the lesser toe proximally.  She also reported using an elastic type brace around her mid-foot and took medications for relief.  Additionally, the examiner stated that the Veteran was noted to have a toe deformity, but there was no hind foot deformity.  Furthermore, the Veteran presented with persistent and worsening bilateral distal forefoot pain, however, the examiner diagnosed the Veteran with metatarsalgia and hammertoe deformity bilaterally.  

Additionally, the April 2014 VA examiner noted that the Veteran complained of mostly pain and tingling consistent with peripheral neuropathy.  The examiner stated that Veteran had several procedures on her bilateral feet to chase vague symptoms of pain in the feet without success.  Further, the examiner concluded that the Veteran's current pain and problems were unlikely to be due to previous possible plantar fascia release.  The May 2014 VA addendum opinion also stated that the Veteran's current symptoms were not consistent with any of the various foot procedures that she had over the years.  The physician stated that her current complaints centered around extremity pain and tingling that were consistent with peripheral neuropathy, not her above noted diagnoses or past surgeries.  Her foot complaints were moderate in severity and consistent with peripheral neuropathy.  Additionally, the August 2014 VA examiner concluded that the Veteran's current symptoms of pain, burning, numbness, and cramping were not related to her previous plantar fasciotomy or arthritis, but rather the Veteran was exhibiting neuropathy.  

Therefore, as the Veteran's current symptoms of pain, tingling, burning, numbness, and cramping were noted to be symptoms of non-service-connected peripheral neuropathy, the record is void of any documentation of the Veteran's post plantar fasciotomy of the left foot with arthritis displaying a moderately severe foot injury. 38 C.F.R. § 4.71a, DC 5284.  

Throughout the pendency of the appeal, the record did not show that the Veteran's service-connected post plantar fasciotomy of the left foot with arthritis symptomatology resulted in additional functional impairment.  Specifically, the September 2005 VA examiner stated that there was no functional impairment resulting from the Veteran's left foot clipped nerve surgery in 2005.  Additionally, the May 2014 VA physician stated that during a flare up of The Veteran's foot complaints or with repetitive use over a period of time, the Veteran's pain, weakness, fatigability, and incoordination would not significantly limit the functional ability of the joint.  However, with the same increased utilization and flare ups there would be increased pain.  The Board notes that pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Additionally, the August 2014 VA examiner noted that the Veteran had no functional loss of the left lower extremity attributable to the claimed condition.   

The Veteran is competent to describe her symptoms, and she is credible in her belief that the severity of her post plantar fasciotomy of the left foot with arthritis is such that a compensable evaluation is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Her competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA examiners because they have expertise in evaluating the true severity of the Veteran's disability against the backdrop of such disabilities in general.  For these reasons, the Board finds that the Veteran's post plantar fasciotomy of the left foot with arthritis does not more nearly approximate a disability commensurate with a 20 percent rating under Diagnostic Code 5284. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to disability rating in excess of 10 percent for post plantar fasciotomy of the left foot with arthritis must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

The Board has also considered the potential applicability of other diagnostic codes.  The Board notes that the Veteran is already service-connected and separately rated for hammertoes under DC 5282.  Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than for which service-connection has been established.  Specifically, the August 2012 examiner noted that the Veteran did not have hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bone.  Additionally, a November 2013 independent medical opinion was obtained to discuss the Veteran's diagnoses of metatarsalgia and Morton's neuroma.  The physician concluded that it was less likely than not that there was a nexus between the plantar fascia of the left foot and the third/second intermetatarsal nerve tissue found in the deep interspaces of the foot, bilaterally and/or an aggravation caused by the plantar fascia of the left foot.  Furthermore, it was less likely than not that there was a nexus between arthritis and the third/second  intermetatarsal nerve tissue found in the deep interspaces of the foot, bilaterally and/or an aggravation caused by arthritis.  Therefore, an increased or separate disability rating is not warranted under these additional diagnostic codes.  38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5279, 5280, 5281, 5283.

Lastly, the Board notes that the November 2010 and April 2014 VA examiners noted that there were no scars visible on the hind foot consistent with a plantar fascia release.  However, the Board acknowledges that other VA examination reports noted scars on the Veteran's left foot.  The Board recognizes that, under certain circumstances, assigning a separate rating for a scar would not violate the rule against pyramiding.  Esteban, 6 Vet. App. 259.  Nevertheless, as stated in the August 2014 VA examination report, the Veteran had scars located proximal to the third and fourth web space of the left foot, but that they were not painful or unstable; did not total an area equal to or greater than 29 square cm; and were not located on the head, face, or neck.  Therefore, the Board finds that the relevant diagnostic criteria do not provide for a separate compensable rating for that manifestation of the Veteran's plantar fasciotomy of the left foot.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804. 

III.  Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected for status post plantar fasciotomy of the left foot with arthritis includes pain, pressure, and trouble standing or walking for prolonged periods of time.  However, these symptoms of the Veteran's status post plantar fasciotomy of the left foot with arthritis is not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes her disability.  See 38 C.F.R. § 4.71a, DC 5284.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial compensable disability rating for status post plantar fasciotomy of the left foot with arthritis prior to November 3, 2010, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for status post plantar fasciotomy of the left foot with arthritis since November 3, 2010, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


